



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dinall, 2021 ONCA 22

DATE: 20210113

DOCKET: C68677

Rouleau, van Rensburg and Miller
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Matthew Dinall

Appellant

Matthew Dinall, acting in person

David Parry, duty counsel

Michael Fawcett, for the respondent

Heard and released orally:
    January 11, 2021 by video conference

On appeal from the sentence imposed on September
    8, 2020 by Justice Lynn Robinson of the Ontario Court of Justice, sitting without
    a jury.

REASONS FOR DECISION

[1]

In light of the unusual circumstances in this
    case, the significant pre‑sentence custody and the fresh evidence, we
    agree with the Crown concession that the 24-month conditional sentence was
    unreasonable. We also agree with the joint submission of a custodial sentence
    of 12 months less credit for pre-sentence custody.

[2]

As a result, we grant leave to appeal sentence
    and vary the sentence to one of twelve months incarceration less credit for
    pre-sentence custody of five months for a net sentence of seven months
    incarceration.

Paul
    Rouleau J.A.

K.
    van Rensburg J.A.

B.W.
    Miller J.A.


